Title: New York Assembly. Remarks on the Petition of Robert Henry, Robert McClellan, and Robert Henry, Junior, [16 April 1787]
From: Hamilton, Alexander
To: 


[New York, April 16, 1787]
Mr. Hamilton expressed great regret that he was obliged to oppose this bill; he knew the gentlemen; he knew their peculiarly unfortunate situation, and felt as much for their distresses as any member of the committee. But his objection to the bill, arose from his aversion to any discriminations; there were others, and he was sorry for it, in equally unfortunate circumstances. But he would oppose the bill from another consideration, it held out a provision entirely ideal; the bill stated that the interest should be paid out of any unappropriated monies in the treasury, but would this ever be the case; he doubted that there ever would be any money in the treasury unappropriated.
